Citation Nr: 1428543	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus and a fungal infection of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at a March 2012 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the appeal in June 2012 in order to afford the Veteran a VA examination to address his claimed bilateral foot disability.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDINGS OF FACT

1.  Pes planus was diagnosed around the time of the Veteran's separation from service.    

2.  Currently diagnosed pes planus is etiologically related to service.  

3.  The Veteran did not exhibit symptoms related to a fungal infection of the feet in service.

4.  A fungal infection of the feet, to include onychomycosis, is not related to service.  




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a pes planus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a fungal infection of the bilateral feet, to include onychomycosis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a June 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA and private treatment, and lay statements and testimony have been associated with the record.  Pursuant to a June 2012 Board remand, the Veteran was afforded VA examinations in August 2012 to address his claimed foot disability.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, the VA examination is adequate as it included a complete physical examination of the Veteran, a review of the record, and the VA examiner included adequate reasoning for the opinion rendered.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained in this case.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed foot disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends in a January 2012 hearing before a Decision Review Officer (DRO) that he was treated for rashes between the toes in service, and that he was given a cream.  He stated that he was claiming service connection for a fungal infection in the bilateral feet.  During March 2012 Board hearing testimony, he additionally reported that he problems in service due to his boots.  He contends that current foot pain is due to service.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that bilateral pes planus was incurred in service.  The Board notes that while the Veteran's enlistment examination noted the presence of corns on the bilateral feet, the Veteran testified in March 2012 that the corns present on his "baby toes" at enlistment were completely different, and were unrelated to his claimed foot and heal pain.  A June 2012 VA podiatry report shows that the Veteran has currently diagnosed bilateral pes planus, and indicates that current foot pain and widespread callous are associated with pes planus.  

The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed pes planus is related to service.  While an August 2012 VA examiner opined that a currently claimed foot condition was not related to service, based on the absence of complaints or treatment related to either foot for pain, flat feet, or plantar fasciitis in service, service treatment records include an April 1987 National Guard enlistment examination, showing a diagnosis of mild pes planus just four months after the Veteran's separation from service.  In the absence of any intercurrent injury related to the feet and the lay evidence as to foot symptom during active service which support the contention of pes planus during the period of active service, the Board finds that pes planus was identified around the time of service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for pes planus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that a fungal infection of the bilateral feet, currently diagnosed as onychomycosis, was not incurred in service.  The Veteran has currently diagnosed onychomycosis of the toenails.  See June 2012 VA podiatry and March 2009 private podiatry treatment reports.  He also had a past diagnosis of tinea pedis and onychomycosis shown in September 1998.  The September 1998 treatment report shows that the Veteran was prescribed Lamisil cream for the fungal infection.  The treatment report also shows that the Veteran was not placed on an oral antifungal agent due to his history of liver disease.

The Veteran reported during a January 2012 DRO hearing that he went to sick call in service for a rash between the toes, that he was treated with a cream, and that he sought treatment in service on two or three occasions.  He indicated that post-service, he used over the counter medications and trimmed his toenails himself.  During a March 2012 Board hearing, the Veteran also reported that he was given a cream for his feet in service.  He stated that he was treated post-service in approximately 1988, and at that time, he was prescribed a cream for his feet.  He indicated that he was not prescribed pills due to his liver problems. 

While the Veteran is competent to report treatment for a rash between the toes in service, the Board finds that his report is not credible.  Service treatment records do not reflect any treatment for the bilateral feet in service.  Service treatment records appear complete and show that the Veteran was seen for other physical complaints in service, to include complaints related to other skin rashes, but do not reflect any treatment that could be related to a rash present on the feet.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Service treatment records show that the Veteran was seen with red blister and itching lesions in the folds of the groin and inner thighs in August 1983, and he was seen for a rash or small papule on the face present for a duration of two days in August 1984.  Service treatment records, however, do not identify any treatment for a rash present on the feet.  The Board finds that, had the Veteran been seen and treated for a rash on the feet on two or three separate occasions in service, service treatment records would have reflected such treatment, just as treatment for other minor rashes were documented in service.  

Additionally, while the Veteran identified treatment for the feet post-service in approximately "1988" during Board hearing testimony, private treatment records show that the Veteran was first evaluated for a fungal infection of the feet a decade later in 1998, and at that time, was not put on oral medication due to a history of liver disease associated with alcoholic hepatitis.  Significantly, an associated September 1998 treatment report shows that alcoholic hepatitis and hepatomegaly was first diagnosed one-and-a-half years prior.  Because it does not appear that alcoholic liver disease was present in 1988, the Board finds that the Veteran's testimony, stating that he was not prescribed pills in 1988 due to his liver problems, is inconsistent with an earlier diagnosis tinea pedis or onychomycosis.  For these reasons, the Board finds that a fungal infection of the feet was first treated more than a decade post-service in 1998, and not 1988.  

Due to the inconsistencies in the Veteran's statements with findings from service treatment records showing no treatment for a foot rash in service, inconsistencies shown in his hearing testimony with regard to the dates of relevant post-service treatment, and the lack contemporaneous medical evidence showing a fungal infection of the feet for over a decade post service as one more factor for consideration, the Board finds that the Veteran has not been credible in describing the onset of a fungal infection of the bilateral feet in service.  See Caluza, 7 Vet. App. at 498; Buchanan, 451 F.3d at 1331.

For these reasons, the Board finds that the Veteran has not provided credible evidence identifying symptoms related to a fungal infection of the bilateral feet in service.  As noted above, the earliest post-service evidence of a fungal infection of the feet was dated in 1998.  The evidence of record does not otherwise relate currently diagnosed onychomycosis to service.  An August 2012 VA examiner accurately noted that service treatment records showed no evidence of any complaints related to a skin condition of either foot in opining that the claimed foot condition, to include onychomycosis, was not due to military service.  For these reasons, the Board finds that service connection for a fungal infection of the bilateral feet is not warranted.  Because the preponderance of the evidence is against the claim for service connection for a fungal infection of the bilateral feet, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §3.102.


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for a fungal infection of the bilateral feet, to include onychomycosis, is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


